PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314





In re Application of Lefaudeux et al.
Appl No.: 16/333,921
Filed: 15 Mar 2019
For:  OPTICAL SYSTEM FOR A PIXELIZED LIGHT BEAM
::::::::


DECISION ON PETITION
37 CFR 1.181


This is a decision on the petition under 37 C.F.R. 1.181, filed April 8, 2021, requesting the Examiner to consider document (AW) cited in the Information Disclosure Statement filed on March 15, 2019.

A review of the record shows that the Examiner failed to initial the document (AW), an International Search Report issued November 24, 2017, in PCT/EP2017/072741 with English Language, listed on the Information Disclosure Statement filed on March 16, 2019, as considered.  However, it appears that this was an oversight as all other listed references were initialed and (AW) was not crossed through as being improper.  

Therefore, though the reference was considered by the examiner during prosecution, an Information Disclosure Statement with the appropriate initialing and signature will be mailed so that the reference will appear on the cover of the issued patent.

Accordingly, the petition is GRANTED.
 
/Gregory J Toatley Jr/_______________________
Gregory J. Toatley, Jr., Acting Director
Technology Center 2800
Optics

GT:rc,jw